Citation Nr: 1122568	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  09-45 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for right shoulder strain

4.  Entitlement to service connection for left shoulder strain.  

5.  Entitlement to service connection for neck strain.  

6.  Entitlement to a compensable rating for sinusitis.  


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to September 1995.  

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs.

It is noted that other than the claim for tinnitus, the claims for service connection had all been denied by a final rating action of the RO.  The RO has reopened all those matters and considered them on the merits.  The Board agrees that this provides the Veteran with the greatest possible review.  In view of the fact that the issues other than tinnitus need to be remanded, the Board has listed those issues on the title page as certified, and will review all evidence with the appeal if the matters are returned to the Board.

The issues of entitlement to service connection for low back disability, right shoulder strain, left shoulder strain and neck strain, and the issue of entitlement to a compensable rating for sinusitis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence reasonably shows that the Veteran's tinnitus began in service and has continued to the present.  He is competent to report tinnitus since service, reported it within months of separation from service, is service connected for hearing loss in the left ear, and had a duty in service that is accepted as being "highly probable" as being exposed to acoustic trauma under new VA guidelines.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service connection for tinnitus, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Factual Background

The Veteran's DD-214 shows that his primary military specialties were aircrew instructor and an in-flight refueling craftsman.  VA Fast Letter 10-35, with attachments, contains information that a person with this specialty is considered "highly probable" to have had hazardous noise exposure.

The Veteran's service treatment records reveal that his hearing acuity was regularly tested during service, essentially on an annual basis, beginning in 1973.  On July 1995 audiological evaluation at retirement, audiometry revealed that puretone thresholds (in decibels) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
20
LEFT
5
10
10
10
20

On November 1995 VA audiological evaluation, puretone threshold testing showed hearing within normal limits.  Speech recognition was 96 percent in the right ear and 92 percent in the left ear.  The Veteran reported tinnitus, which occurred two to three times per week.  The date of onset of the tinnitus was not noted in the evaluation report.  Service connection was granted for hearing loss in the left ear by subsequent rating action.  No claim or decision was made as to tinnitus.

On February 2008 VA audiological evaluation the Veteran reported a history of bilateral tinnitus and indicated that the tinnitus was currently constant.  He also reported that the tinnitus began around 1977.  Pure tone threshold testing showed normal to mild sensorineural hearing loss on the right and clinically normal hearing on the left.  Speech recognition scores were 96 percent on the right and 100 percent on the left.  In a subsequent May 2008 addendum, the examiner opined that the Veteran's tinnitus was not caused by or a result of acoustic trauma in service.  The examiner noted that no hearing loss was shown in either ear in service and there was no mention of tinnitus in the service treatment records.  

On December 2009 VA audiological evaluation, the Veteran reported that he had had bilateral constant tinnitus since the early 1980s.  Puretone threshold testing showed bilateral hearing loss that was not disabling by VA standards.  Speech recognition scores were 96 percent in the right ear and 100 percent in the left ear.  The diagnoses were bilateral non disabling hearing loss and bilateral tinnitus.  The examiner found that the tinnitus was not caused by or a result of military service.  The examiner noted that no hearing loss or tinnitus was noted in the service medical records and that current hearing loss was non-disabling.  Thus, no relationship could be established for tinnitus related to military service.  

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

As noted, above, the service treatment records do not contain any findings or reports of tinnitus.  However, during the November 1995 VA audiological evaluation, less than two months after service, the Veteran reported bilateral tinnitus, occurring two to three times per week.  There is no indication from the audiologist's report whether the Veteran indicated when this tinnitus had begun.  Hearing loss disability was shown in the left ear, pursuant to 38 C.F.R. § 3.385, was noted in this examination and service connection was subsequently granted for hearing loss in the left ear.

Given that the Veteran reported it so soon after service, the Board finds it reasonable to presume that he was reporting that it began during service, especially as some hearing loss was shown in the left ear and was service connected.  

Subsequently, during the February 2008 VA audiological evaluation the Veteran reported that his tinnitus began in 1977 and during the December 2009 VA examination the Veteran reported that his tinnitus had begun in the early 1980s.  While these reports are not entirely consistent, this mild inconsistency does not present a basis for finding that the Veteran's overall report of tinnitus, beginning in service and continuing to the present, not credible.  Also, the Veteran's report of current tinnitus less than two months after service certainly lends credibility to these later reports of in-service onset.  Additionally, the record shows that the Veteran served as an air crewman and in-service refueling craftsman, specialties which would have certainly exposed him to significant aircraft noise.  This conclusion is strengthened by the VA Fast Letter of 10-35.  The examinations entering the opinions above would not be adequate in view of the guidance of this fast letter.

The Board notes that as tinnitus is subjective in nature, the Veteran is competent to comment on the onset and continuity of the disability.  Also, although the February 2008 and December 2009 VA audiologists' opinions appear to weigh against his report, the evidence shows that although the audiologists reviewed the Veteran's service treatment records, it does not appear that they reviewed the November 1995 VA examination report.  Moreover, it is not noted that he is service connected for hearing loss.  Thus, as they did not take into account that the Veteran reported tinnitus less than two months after separation, the Board does not attach significant probative weight to their opinions that the Veteran's current tinnitus is not related to service.  Accordingly, given the Veteran's affirmative and near contemporaneous testimony that his tinnitus began in service and has continued to the present, and resolving any reasonable doubt in his favor, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus was incurred in service.  38 C.F.R. § 3.102.  
ORDER

Service connection for tinnitus is granted.  


REMAND

The RO issued the most recent supplemental statement of the case (SSOC) concerning the remaining issues on appeal in December 2009.  Subsequently, in information received in January 2010, additional evidence from the Veteran was submitted to the RO, including photographs, which the Veteran described as depicting his refueling duties in service.  He argues that this evidence shows that positions that he assumed in service contributed to the disorders for which service connection is claimed.  

As this evidence was received after the most recent SSOC and before the case was certified to the Board in February 2010 and is pertinent to the Veteran's remaining claims for service connection, a remand is required for the RO to consider this new evidence and then readjudicate the Veteran's claims through issuance of a current SSOC.  

The Board also notes that it is not entirely clear who is currently representing the Veteran in this appeal.  A January 2008 VA Form 21-22 shows that the Veteran appointed the South Carolina Division of Veterans Affairs as his representative.  However, a December 2009 VA 646 lists the American Legion as the Veteran's representative.  Additionally, the information sent to the RO in January 2010 was apparently faxed from the office of a private attorney.  Accordingly, on remand, the RO/AMC should clarify who is actually representing the Veteran and should ensure that an appropriate power of attorney is associated with the claims file.

Additionally, the Board notes that on his original Form 9, of October 2009, the Veteran requested a Board hearing at the RO (i.e. "Travel Board hearing").  Then in information received in January 2010, the Veteran included a second Form 9, where he indicated that he did not want a hearing.  However, on the December 2009 VA 646, the representative from the American Legion indicated that the Veteran would be presenting his argument on the issues on appeal at the upcoming Travel Board Hearing.  Given these discrepancies, on remand, the RO/AMC should clarify whether or not the Veteran desires a Board hearing, and if so, what type. 

Additionally, the Veteran alleged in his December 2009 statement that he was experiencing at least 8 non-incapacitating episodes of sinusitis a year and that consequently, he should be assigned at least a 30 percent rating for the disability.  The Board notes that it has been more than three years since the Veteran has received a VA examination to assess the current severity of his sinusitis.  Consequently, on remand, such an examination should be afforded to him and he should be offered an opportunity to submit additional records showing the frequencies and type of treatment as well as any evidence of incapacitation.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should clarify who is representing the Veteran in the instant appeal and should ensure that an appropriate power of attorney is associated with the claims file if other than the State service organization is not the selected representative.  

2.  The RO should clarify whether the Veteran wants to have a Travel Board or Board videoconference hearing in conjunction with his appeal, or desires some other type of hearing.  If he does not desire a hearing, that should be indicated in writing.  If he does want a hearing, he should be scheduled in accordance with applicable procedures. 

3.  The RO/AMC should obtain any outstanding VA treatment records pertaining to the Veteran's bilateral shoulder disability, low back disability, neck disability and sinusitis from December 2009.   The RO/AMC should also ask the Veteran to identify any additional sources of treatment or evaluation he has received for these disabilities and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  He is specifically offered an opportunity to submit evidence of the reported periods of incapacitation secondary to sinusitis, and should indicate any private treatment rendered therefore.  He is also provided the opportunity to provide clearer pictures of the work he was doing to support his explanation offered.

4.  The RO/AMC should arrange for a VA examination by an appropriate medical professional to determine the current severity of the Veteran's sinusitis.  The Veteran's claims file must be made available for review by the examiner.  Any indicated tests should be performed.  The examiner should specifically note the number (if any) of incapacitating episodes (i.e. episodes requiring bedrest and treatment by a physician) of sinusitis requiring prolonged antibiotic treatment (i.e. lasting 4 to 6 weeks) in the past year, along with the number (if any) of non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past year.  

5.  The RO/AMC should then readjudicate the claims.  If evidence is submitted that reflects additional examinations of the disorders for which service connection is claimed are in order, such examinations should be scheduled.  If any benefits sought remain denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


